DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 41-46 recite the limitation "the forward protruding tongue structure" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27, 29-37 and 39-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US 2018/0053374 A9) in view of Lind  et al (US 2003/0033032 A1).

Regarding Claim 21, Nguyen teaches a bezel assembly (406, 474, 476, 478), as illustrated in figures 4A, 4D and  4E and as mentioned at paragraph 82, for use in a transactional device, i.e., a bill acceptor (472) as illustrated in figures 4A, 4D and  4E and as mentioned at paragraph 81, for example, having a document acceptance slot (404) as illustrated in figures 4A and as mentioned at paragraphs 65 and 67, for example, the bezel assembly (406, 474, 476, 478) comprising:
a bezel housing (408, 476, 478) as illustrated in figures 4A and 4E, comprising, in combination:
a front portion including a casing having an upper portion and a lower portion, wherein the casing is configured with a slot through which documents are received and pass into the transactional device, i.e., peripheral device (406, 472), as illustrated in annotated figure 4A; and
a back plate attached to the front portion and configured to couple to the transactional device, as illustrated in annotated figure 4A;
a short-range wireless communication module, i.e., sensor device (116, 213, 254, 481), as mentioned at paragraph 37, in the bezel housing (476, 478), as illustrated at figure 4E,  and positioned to connectively communicate with a mobile device (600), as mentioned at paragraph 99 and as illustrated at figures 6A-6G, noting also paragraph 37, i.e., “the at least one sensor device 116 may be (a/an)…radio frequency identification reader, near-field magnetic reader…RF sensor”, paragraph 38, i.e., “[t]he remote device may, for example, be any portable computing device such as a cellular phone, portable media player, personal digital assistant (PDA), and the like”, noting also paragraphs 47, 53, 56, 65, 76, 78, 84, 88 and figures 1, 2A, 2B, 4A, 4B, 4C, 4D and particularly paragraphs 90 and figure 4E, both of which show the short range wireless module, i.e., sensor device (481) mounted in the bezel housing, noting paragraph 91 mentions that “sensor device 481 can be positioned for housed within bezel 478” in the first sentence, and noting that figure 5 illustrates and paragraph 92 mentions the portable electronic device, noting further that wireless interface (494), although illustrated in figure 4D as being integral, i.e., contained and assembled with the housing (474), the wireless interface (494’) is mentioned in paragraph 88, last sentence as being integral to, i.e, “disposed within the sensor device 480”, noting that it would have been obvious to have incorporated the wireless interface (494’) within the sensor device (481) as illustrated in figure 4E, for the purpose of modularity of assembly as well as for the purpose of offloading wireless interface tasks onto the circuit board, and to ensure a better wireless connection by locating the wireless communication device closer to and within proximity to where a portable mobile device may be located; and
a processor (490) integral to the transaction device (406, 474) and outside the bezel housing/assembly (408, 476, 478), as illustrated in figures 4A, 4D and 4E, that controls operation of the bezel assembly including receiving transactional information from the mobile device, as mentioned at paragraph 38, for example, and using the transactional information to provide credit on an electronic gaming machine (200, 612), as illustrated at figures 2A, and 6E, communicably connected to the transactional device (406, 474).
Regarding Claim 21, Nguyen does not expressly disclose a processor integral to the bezel assembly.
Regarding Claim 21, Lind teaches a processor (40) and a communications link (50) integral with a sensor array (20) all integrated onto a single circuit board (10) as a modular design, as illustrated at figure 1 and as mentioned at paragraph 28, last sentence, for the purpose of modular design of the assembly, i.e., “the flexibility of the modular design allows the user to interchange different sensor suites with associated control electronics and different communications boards as needed”.
Regarding Claim 21, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have combined Nguyen’s processor, sensor and wireless interface into a modular single sensor module, as taught by Lind, so that Nguyen’s processor is integral to the bezel assembly, for the purpose of providing flexibility to interchange various sensors, control electronics and communications board such as a wireless interface as required by the modularity/integration requirements of the user of the transaction device based upon interchangeability, cost, maintenance and manufacturing costs, for example.  Paragraph 28 of Lind mentions that this is effectuated through “data fusion and intelligent on board analysis” which “provides the end user station with processed, actionable data”.

See annotated figure 4A as follows.

    PNG
    media_image1.png
    722
    724
    media_image1.png
    Greyscale

See also figures 4D and 4E, as follows.


    PNG
    media_image2.png
    597
    532
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    594
    512
    media_image3.png
    Greyscale

Note also that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Nguyen teaches a bezel (476, 478) with a processor (490), sensor (481, 482), circuit (486), wireless interface (494, 494’) and carrier/board (484) as illustrated at figures 4D and 4E, and mentions at paragraph 88, last two sentences, that “[i]n one embodiment, the wireless interface 494 can be disposed within the housing 474 and configured for direct communication with the processor 490” and “[i]n another embodiment, the wireless interface 494’ may be disposed with the sensor device 480”, and as mentioned at paragraph 91, that “sensor device 481 can be positioned or housed within bezel 478”.  Therefore, Nguyen already teaches the option of placing the wireless interface (494) either within or separate from the sensor device (481).
Lind teaches the concept of modularity at paragraph 28, last sentence, i.e., “the flexibility of the modular design allows the user to interchange different sensor suites with associated control electronics and different communications boards as needed”.
Keeping in mind that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” it is not persuadable that Nguyen’s teaching of optionally combining several circuit elements together on one circuit board, along with Lind’s teaching of locating all of the components on one “smart sensor module” for the purpose of allowing interchangability of different components such as sensor suits, control electronics and communications elements, would not suggest the combining of Nguyen’s processor (490), wireless interface (490, 494, 494’) and memory (488) along with sensor (482) and circuit (486) on a single carrier/circuit board (484).  KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).

Therefore, regarding Claim 21, it would have been obvious to have combined Nguyen’s processor (490), wireless interface/communication module (490, 494, 494’) and memory (488) along with sensor (482) and circuit (486) on a single carrier/circuit board (484) within Nguyen’s bezel assembly since both Nguyen and Lind’s devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.

Regarding Claim 22,  Nguyen teaches wherein communication between the short-range wireless communication module , i.e., sensor device (116, 213, 254, 481), as mentioned at paragraph 37, and the mobile device (600) is enabled along an area aligned with the slot (404), as illustrated in figures 4A, 4D and 4E, noting that the slot (404) and the short-range wireless communication module, i.e., sensor device (116, 213, 254, 481), are aligned with each other, as illustrated in figures 4A, 4D and 4E.  Note also that the term “aligned with the slot” is a broad relative term requiring no special definition as Applicant’s specification and disclosure provides none.

Regarding Claim 23, Nguyen teaches wherein the documents include one of: 
currency, i.e., coins, bills, tickets, etc., as mentioned at paragraph 82;
paper tickets (224), as mentioned at paragraph 52;
vouchers, as mentioned at paragraph 41, for example, 
or bills, as mentioned at paragraph 67.

Regarding Claim 24, Nguyen teaches wherein the short-range wireless communication module (116, 213, 254, 481) comprises one of:
a Bluetooth module;
a Near Field Communication (NFC) module; or 
a radio frequency module, 
as mentioned at paragraphs 40, 73 and 77, for example, which mentions all of the above forms of communication formats, noting that they are all functional equivalent communication formats for electronic devices.
Regarding Claim 25, Nguyen teaches a manual input assembly, i.e, button or switch (206), as mentioned at paragraphs 47 and 48,  integral to the bezel housing front portion, as illustrated at figure 2A, for example, the manual input assembly comprising:
a microcontroller, i.e., the gaming machine processor, as mentioned at paragraph 48, second sentence;
at least one manual entry device, i.e, button or switch (206), in signal communication with the microcontroller; and a communication interface providing signal communication between the microcontroller and the transactional device, as mentioned at paragraph 48, i.e., the gaming machine may detect the input and transmit the input to the gaming machine processor”, which implies a communication interface and signal communication between the button/switch, the microcontroller and the transactional device (472).
Regarding Claim 26, Nguyen teaches 
wherein the at least one manual entry device includes at least one of:
engageable mechanical switches, as mentioned at paragraph 48, i.e., button/switch 
(206);
capacitive switches; 
a keypad;
a tactile touchpad, as mentioned at paragraph 37; and 
a touchscreen, as mentioned at paragraph 48, third sentence.

Regarding Claim 27, see rejection of Claim 24, above.
Regarding Claim 29, Nguyen teaches further comprising a digital image acquisition system including at least one camera (412) that is carried by the casing (406), as illustrated in figure 4A and as mentioned at paragraphs 60, 65 and 68, for example.  
Regarding Claim 30, Nguyen teaches further comprising at least one indicator light, as mentioned at paragraph 93, i.e., noting display (502), “which may be configured to display a plurality of indicators” enabling a customer to view light emitted from the at least one indicator light during use, noting that a display emits light.
Regarding Claim 31, see rejection of Claim 21, above.
Regarding Claim 32, see rejection of Claim 22, above.
Regarding Claim 33, see rejection of Claim 23, above.
Regarding Claim 34, see rejection of Claim 24, above.
Regarding Claim 35, see rejection of Claim 25, above.
Regarding Claim 36, see rejection of Claim 26, above.
Regarding Claim 37, see rejection of Claim 27, above.
Regarding Claim 39, see rejection of Claim 29, above.
Regarding Claim 40, see rejection of Claim 30, above.
Regarding Claim 41, Nguyen teaches wherein the short-range wireless communication module, i.e., sensor device (116, 213, 254, 481) is positioned within the forward protruding tongue structure, as illustrated in annotated figure 4E, as follows.

    PNG
    media_image4.png
    669
    703
    media_image4.png
    Greyscale

Note that Nguyen’s structure (478) resembles a tongue in that it protrudes from the plane of the backplate, for example.  
Regarding Claim 42, see rejection of Claim 41, above.
Regarding Claim 43, Nguyen teaches wherein the forward protruding tongue structure is integral with the back plate, as illustrated in figures 4a and 4e, for example.  Compare again annotated figures 4a and 4e.
Regarding Claim 44, see rejection of Claim 43, above.
Regarding Claim 45, Nguyen teaches wherein the forward protruding tongue structure is hollow, as mentioned at paragraph 91, second paragraph, i.e., “[i]n one embodiment, the bezel 478 can include a cavity within which the sensor device 480 resides”.
Regarding Claim 46, see rejection of Claim 45, above.

Claims 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US 2018/0053374 A9) in view of Lind  et al (US 2003/0033032 A1) and further in view of Colley et al (EP 1533759 A1).

Regarding Claims 28 and 38, Nguyen teaches the system as described above.
Regarding Claim 28, Nguyen teaches further comprising a biometric authentication assembly comprising a biometric reader, i.e., retina scanner, as mentioned at paragraphs 65 and 140, wherein:
a biometric authentication assembly is mentioned at paragraphs 65 (biometric reader and retina scanner as well as finger print readers, for example) and 140, i.e., “the value transfer device may authenticate or validate the portable electronic device by…biometric identifier”.  See also paragraphs 37 (retina scanner), 153 (biometric reader) and 166 (biometric reader).  Note that paragraph 65 also mentions “[f]or instance, the touchpad could be integrated to give the bill acceptor electronic signature capturing capability”.
Regarding Claim 28, Nguyen does not expressly teach the biometric authentication assembly is carried by the bezel housing and the biometric reader is integral to the bezel housing at a location enabling access by a customer during use.
Regarding Claim 28, Colley teaches a biometric authentication assembly in the form of biometric capture unit (12, 56, 58) incorporated into ATM bezel, the biometric authentication assembly (12, 56, 58) is carried by the bezel housing (52), as illustrated in figures 1, 4a and 4b, and the biometric reader is integral to the bezel housing at a location enabling access by a customer during use, since it is shown to be at the user interface of the ATM..
Regarding Claim 28, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a biometric authentication assembly carried by the bezel housing, as taught by Colley, in Nguyen’s bezel assembly, for the purpose of increasing security by requiring a biometric reading of a personal feature of the customer/user, as mentioned at Nguyen’s paragraph 65 and 140, for example.  Note also that location of the biometric authentication assembly within the bezel housing provides a modular design, as taught by Lind, for the purpose of providing flexibility of customization of the bezel assembly.  Note also that locating the biometric assembly on the bezel assembly provides an ergonomic and convenient location since that is the location where validation of the mobile device discussed by Nguyen at paragraphs 65 and 140, is performed.  Thus the combination of Nguyen and Colley teaches the biometric authentication assembly is carried by the bezel housing and the biometric reader is integral to the bezel housing at a location enabling access by a customer during use.

Regarding Claim 38, see rejection of Claim 28, above.
Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive.  
Applicant admits that “Lind does suggest a circuit board incorporating a sensor array, processor and comm (communication) link” at Applicant’s Remarks received 1/5/21, p. 9, last three lines.  However, Applicant further asserts in the last two lines of p. 9 onto the first two lines of p.10, that Lind “is intended for a completely different purpose and would simply not be looked at by one ordinarily skilled in the art for modifying or improving the Nguyen design” and that “the combination involving Lind relies on improper hindsight.”

In response to Applicant's argument that The Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The scope of analogous art is to be construed broadly.  See MPEP 2143, Example 7, stating with respect to Wyers v. Master Lock Co., 616 F.3d 1231, 95 USPQ2d 1525 (Fed. Cir. 2010), “[t]he court explained that the Supreme Court’s decision in KSR "directs [it] to construe the scope of analogous art broadly." Id. at 1238, 95 USPQ2d at 1530. More particularly, with respect to this cite, The Court in Wyers states as follows.

‘The Supreme Court’s decision in KSR International Co. v. Teleflex, Inc., 550 U.S. 398 (2007), directs us to construe the scope of analogous art broadly, stating that “familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 402 (emphasis added).’

In response to applicant's argument that Lind is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

In this case, Lind is concerned with the concept of creating “a single compact package” including “at least the power source 60, the general purpose intelligent processor 40 and the communication link 50” and noting that “the sensor array 20 may be part of the monolithic smart sensor module”, as mentioned at paragraph 28.  
 As Applicant states at p. 10 of The Remarks, second full paragraph, first sentence, “the Lind microsensor module is intended to fuse data streams from a variety of sources and then locally determine the current state of the environment in which the intelligent microsensor is placed”.  
However, Nguyen and Lind concern the same problem.  Nguyen’s disclosed apparatus includes sensor device (480) with carrier/circuit board (484), a sensor (482), a circuit (486), with circuit (486) “configured to transmit the signal to the processor (490)”, as mentioned at paragraph 85, for example.  Note also memory (494) and wireless interface (494).  Thus, Nguyen’s apparatus concerns data fusion as exhibited by the signal sent to the processor.  Therefore, Lind provides an answer to the problem of sensor and data fusion in Nguyen’s apparatus through modularization of Nguyen’s components onto a single unitary substrate/carrier/circuit board.   Nguyen’s device also exhibits the problem of flexibility of upgrade of technology, to which Lind’s disclosure provides the solution in the form of a modular component which combines the disparate elements of Nguyen into a single circuit board/substrate/carrier which can be swapped out for another module which is updated with upgraded components which perform the same functions or with upgraded components which provided additional functions as well.
Applicant characterizes Lind’s disclosure at second full paragraph of P. 10 of the Remarks as “the Lind microsensor module is intended to fuse data steams” and as “disclos(ing) many possible uses including pump diagnostics, health monitoring, smart heating/cooling system, water pump optimization, smart tags, automotive applications, poultry packaging, smart package, smart medallion, smart sprinkler system and the determination of genetic traits in the field”.  Applicant also asserts at p. 11, first full paragraph, that Lind teaches “an environmental sensor”.  Rather than teaching away, these disparate applications of Lind’s device enhances evidence of its usefulness and integration into Nguyen’s gaming machine because of its universal and wide application to many other disparate devices also requiring the use of a modular circuit which fuses data streams and processes the signals all on the same device. 
In fact, in keeping with KSR’s guidance to broadly construe the analogousness of the prior art, both Nguyen and Lind, under a broadest reasonable interpretation, are both analogous to each other because they are both using circuits with elements which can either be combined in a module or attached to each other separately each on a separate board.  
In response to Applicant's arguments, note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Lind’s one-way device and whether or not the comm (communication) link is long range or not, Nguyen’s device already teaches two way communication and long/short range communication.  Lind’s teaching and disclosure is merely used for its teaching of modularization of various circuit elements onto a single package/circuit board/carrier.
	 
However, “the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed..."  In re Fulton, 391 F.3d 1195, 1201 73 USPQ 2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Miller ‘218 is cited as teaching a bezel (11) as illustrated in figures 2 and 3, having a processor (202), sensor (203, 206, 208, 303) and a short range wireless communication module, i.e., wires (40), all combined in the same bezel, as illustrated in figure 2, for example.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-36143614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

January 23, 2021